The opinion of the court was delivered by
Isham, J.
The trustee, in his disclosure, acknowledges an indebtedness from the estate of Moses Chase to the principal debtor, in the sum of twenty dollars and thirty-seven cents. And the question arises, to whom shall this debt be paid.
The plaintiff claims the amount by virtue of the service of this process; the claimant, by virtue of an assignment of this claim from Millington to him. The trustee, in his disclosure, states that about a week after the death of Moses Chase, the claimant gave written notice to him, of the assignment of this claim, as well as to the widow and heirs of the deceased; and that this written notice was in the hands and possession of the trustee when he took out letters of administration, on the twenty-third day of October, A. D. 1850. The present suit was not served on the trustee until the first’day of February, 1851, so that if the assignment and notice is sufficient, the right of the claimant was perfected before the lien of the plaintiff under his attachment was created.
*244The legality of the assignment has not been questioned; and when ■that written notice of the assignment came into the hands of the . administrator, at the time of his appointment, and before the service of this writ, we think he was chargeable with notice from that time; and that the claim was no longer subject to be attached under a trustee process, as a claim due the principal debtor. The administrator cannot be considered as the trustee of the defendant, as the claim, under that assignment and notice, is due only to this claimant.
The judgment of the County Court is affirmed, with costs.